





EX. 10.21
APRICUS BIOSCIENCES, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is dated as of
December 20, 2016 (the “Effective Date”), by and between Brian Dorsey
(“Employee”) and Apricus Biosciences, Inc., a Nevada corporation (“Apricus,” and
collectively with its subsidiaries, the “Company”).
RECITALS
A.    Employee became a full-time employee of the Company on December 1, 2014
and Employee and Apricus entered into an Employment Agreement, dated December 1,
2014 (the “Original Agreement”).    


B.    The Board of Directors of Apricus (the “Board”) believes it is in the best
interests of the Company and its shareholders to retain Employee and provide
incentives to Employee to serve the Company as set forth herein.


C.    The Board further believes that it is necessary to provide Employee with
certain benefits upon certain terminations of Employee’s employment, which
benefits are intended to provide Employee with financial security and provide
sufficient income and encouragement to Employee to remain employed with the
Company, notwithstanding the possibility of a Change in Control.


D.    To accomplish the foregoing objectives, the Board has directed the
Company, upon execution of this Agreement by Employee, to agree to the terms
provided in this Agreement.


It is therefore agreed as follows:
1.At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Employee’s employment with the Company may be terminated by either
party at any time for any or no reason. This “at-will” nature of Employee’s
employment shall remain unchanged during Employee’s tenure as an employee and
may not be changed, except in an express writing signed by Employee and a duly
authorized officer of the Company. If Employee’s employment terminates for any
reason, Employee shall not be entitled to any payments, benefits, damages, award
or compensation other than as provided in this Agreement or otherwise agreed to
in writing by the Company or as provided by applicable law.


2.Duties. Employee shall be employed by the Company as Senior Vice President,
Chief Development Officer of the Company, and, as such, Employee shall
faithfully perform for the Company the duties of said office and shall perform
such other duties of an executive, managerial or administrative nature as shall
be specified and designated from time to time by the Board or the Chief
Executive Officer of Apricus (“CEO”). While employed by the Company, Employee
shall not, without the prior consent of the CEO, (i) render to others services
of any kind for compensation or engage in any other business activity that would
materially interfere with the performance of Employee’s duties under this
Agreement, or (ii) directly or indirectly, whether as a partner, employee,
creditor, shareholder, or otherwise, promote, participate or engage in any
activity or other business competitive with the Company’s business. Employee
shall not invest in any company or business that competes in any manner with the
Company; provided that, Employee may, without violating this section, own as a
passive investment, shares of capital stock of a publicly-traded corporation





--------------------------------------------------------------------------------





that engages in competition if (i) such shares are actively traded on an
established national securities market in the United States, (ii) the number of
shares of such corporation’s capital stock that are beneficially owned (directly
or indirectly) by Employee represents less than one percent of the total number
of shares of such corporation’s outstanding capital stock, and (iii) Employee is
not otherwise associated directly or indirectly with such corporation or with
any affiliated of such corporation. Employee may also participate freely in the
affairs of any recognized charitable organizations, non-profit or in any
community affairs of Employee’s choice. Employee shall be subject to and comply
with the policies and procedures generally applicable to employees of the
Company to the extent the same are not inconsistent with any term of this
Agreement.


3.Compensation. As compensation for the services to be rendered by Employee to
the Company pursuant to this Agreement, Employee shall be paid the following
compensation and other benefits, which compensation and benefits may be paid or
provided by Apricus or NexMed (U.S.A.), Inc., Apricus’ wholly-owned subsidiary.


(a)Salary. The Company shall pay Employee a salary at an initial rate of
$319,300 per annum, which may be adjusted by the Compensation Committee of the
Board from time to time (the “Annual Salary”), and shall be paid in accordance
with the customary payroll practices of the Company applicable to employees.


(b)Bonus.     For each fiscal year completed during the term hereof, Employee
shall be eligible to participate in any annual bonus plan provided by the
Company for its employees generally, as in effect from time to time. Employee’s
annual target bonus shall be 40% of the Annual Salary (the “Target Bonus”), with
the actual amount of the bonus, if any, to be determined by the Board or the
Compensation Committee in accordance with the terms of the bonus plan. Employee
shall be required to be employed with the Company on the date that bonuses are
paid in order to be entitled to receive such payment.


(c)Benefits. During the term hereof, Employee shall be eligible for inclusion,
to the extent permitted by law, as a full-time employee of the Company or any of
its subsidiaries, in any and all of the following plans, programs, and policies
in effect at the time, subject to the terms and conditions of such plans,
programs and policies: (i) pension, profit sharing, savings, and other
retirement plans and programs, (ii) life and health (medical, dental,
hospitalization, short-term and long-term disability) insurance plans and
programs, (iii) stock option and stock purchase plans and programs, (iv)
accidental death and dismemberment protection plans and programs, (v) travel
accident insurance plans and programs, (vi) vacation policy (Employee shall
accrue paid vacation per calendar year based on seniority in accordance with
Company’s policies), and (vii) other plans and programs sponsored by the Company
or any subsidiary for employees generally, including any and all plans and
programs that supplement any or all of the foregoing types of plans or programs.
Nothing in this Agreement shall preclude the Company or any of its subsidiaries
or affiliates from terminating or amending any employee benefit plan, program or
policy from time to time after the date of this Agreement.


(d)Expenses. The Company shall pay or reimburse Employee for all ordinary and
reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by Employee during the term of employment in the
performance of Employee’s services under this Agreement; provided that Employee
submits proof of such expenses, with the properly completed forms as prescribed
from time to time by the Company, no later than thirty (30) days after such
expenses have been so incurred or as otherwise provided in accordance with the
standard practices of the Company.









--------------------------------------------------------------------------------





4.Benefits Upon Termination of Employment.


(a)Severance Upon Involuntary Termination. In the event that Employee suffers an
Involuntary Termination, and subject to the limitations set forth in Section 6,
then in addition to any accrued but unpaid Annual Salary, including Annual
Salary in respect of any accrued and accumulated but unpaid vacation, due to
Employee at the date of such termination, Employee will be entitled to receive
severance benefits as follows: (i) the Company shall pay to Employee in one lump
sum an amount equal to (A) twelve (12) months of Employee’s Annual Salary that
Employee was receiving immediately prior to the Involuntary Termination; plus
(B) any accrued but unpaid bonus for the calendar year preceding Employee’s
termination, to the extent that all criteria for such bonus have been met (with
the exception of the requirement that Employee be employed on the date the bonus
is to be paid) (as determined by the Compensation Committee of the Board in its
discretion); plus (C) 100% of the Employee’s Target Bonus for the year in which
the date of Employee’s Involuntary Termination occurs; (ii) full acceleration of
the vesting of all equity awards held by Employee at the time of the Involuntary
Termination, including any options, restricted stock, restricted stock units or
other awards; and (iii) reimbursement for the cost of continuation of health
insurance benefits provided to Employee immediately prior to the Involuntary
Termination pursuant to the terms of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or other applicable law through
the earliest to occur of (A) twelve (12) months following the Involuntary
Termination, (B) the date Employee becomes eligible for coverage under health
and/or dental plans of another employer, or (C) the date upon which Employee is
no longer eligible for such COBRA or other benefits under applicable law (the
“COBRA Coverage Period”). If any of the Company’s health benefits are
self-funded as of the date of Employee’s Involuntary Termination, or if the
Company cannot provide the foregoing benefits in a manner that is exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) or
that is otherwise compliant with applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), instead of providing the
reimbursements as set forth in clause (iii) above, the Company shall instead pay
to Employee the foregoing monthly amount as a taxable monthly payment for the
COBRA Coverage Period (or any remaining portion thereof). Subject to Section
6(c), the amounts payable pursuant to clause (i) above shall be payable in a
lump sum within five (5) days following the date Employee's Release becomes
effective and irrevocable.


(b)Disability or Death.  If Employee should suffer a Permanent Disability, the
Company may terminate Employee’s employment hereunder upon ten (10) or more
days’ prior written notice to Employee.  If Employee should pass away during the
term of this Agreement, Employee’s employment shall be deemed terminated on
Employee’s date of death.  For purposes of this Agreement, a “Permanent
Disability” shall be deemed to have occurred only when Employee has qualified
for benefits (including satisfaction of any applicable waiting period) under the
Company’s or a subsidiary’s long-term disability insurance arrangement.  In the
event of the termination of Employee’s employment hereunder by reason of
Permanent Disability or death, the Employment Term shall end on the day of such
termination and the Company shall pay, no later than the first payroll date
following Employee’s termination, to Employee or Employee’s legal representative
(in the event of Permanent Disability), or any beneficiary or beneficiaries
designated by Employee to the Company in writing, or to Employee’s estate if no
such beneficiary has been so designated (in the event of Employee’s death), a
single lump sum payment of: (i) any accrued but unpaid Annual Salary, including
Annual Salary in respect of any accrued and accumulated but unpaid vacation, due
to Employee at the date of such termination; and (ii) any amounts owing, but not
yet paid, pursuant to Section 3(d) hereof. In addition, upon a termination under
this Section 4(b): (1) Employee shall receive a pro rata bonus for the calendar
year in which such termination occurs, equal to Employee's Target Bonus for the
calendar year of said termination multiplied by a fraction, the numerator of
which is the number of days in such year preceding and including the date of
termination, and the denominator of which is three hundred sixty-five (365); (2)
Employee shall receive any accrued but unpaid bonus for the calendar year
preceding Employee’s termination,





--------------------------------------------------------------------------------





to the extent that all criteria for such bonus have been met (with the exception
of the requirement that Employee be employed on the date the bonus is to be
paid) (as determined by the Compensation Committee of the Board in its
discretion); and (3) all of Employee’s outstanding but unvested equity awards
shall vest immediately and the expiration date for all of Employee’s unvested
stock option awards shall be extended so that they expire one year after the
date of Employee’s termination under this Section 4(b).  Subject to Section
6(c), the amounts payable pursuant to clauses (1) and (2) above shall be paid
within five (5) days following the date Employee’s Release becomes effective and
irrevocable (or, in the event of Employee’s death, within five (5) days
following the date of Employee’s death).


(c)Severance Upon a Change in Control. In the event that Employee suffers an
Involuntary Termination within the 12-month period following the effective date
of a Change in Control, then in addition to all accrued but unpaid Annual
Salary, including Annual Salary in respect of any accrued and accumulated but
unpaid vacation, due to Employee at the date of Employee’s termination of
employment, Employee will be entitled to receive severance benefits as follows:
(i) the Company shall pay to Employee in one lump sum an amount equal to the
greater of (A) eighteen (18) months of Employee’s Annual Salary that Employee
was receiving immediately prior to the Involuntary Termination or (B) eighteen
(18) months of Employee’s Annual Salary that Employee was receiving immediately
prior to the Change in Control; (ii) the Company shall pay to Employee in one
lump sum (A) any accrued but unpaid bonus for the calendar year preceding
Employee’s termination, to the extent that all criteria for such bonus have been
met (with the exception of the requirement that Employee be employed on the date
the bonus is to be paid) (as determined by the Compensation Committee of the
Board in its discretion), plus (B) 100% of the Employee’s Target Bonus for the
year in which the date of Employee’s Involuntary Termination occurs; (iii) full
acceleration of the vesting of all equity awards held by Employee at the time of
the Involuntary Termination, including any options, restricted stock, restricted
stock units or other awards; and (iv) reimbursement for the cost of continuation
of health insurance benefits provided to Employee immediately prior to the
Involuntary Termination pursuant to the terms of COBRA or other applicable law
for a period continuing until the earlier of eighteen (18) months following the
Involuntary Termination or the date upon which Employee is no longer eligible
for such COBRA or other benefits under applicable law (the “Change in Control
COBRA Coverage Period”). If any of the Company’s health benefits are self-funded
as of the date of Employee’s Involuntary Termination, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from Section 409A of
the Code or that is otherwise compliant with applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), instead of providing
the reimbursements as set forth in clause (iv) above, the Company shall instead
pay to Employee the foregoing monthly amount as a taxable monthly payment for
the Change in Control COBRA Coverage Period (or any remaining portion thereof).
The amounts payable pursuant to clauses (i) and (ii) above shall be payable in a
lump sum within five (5) days following the date Employee’s Release becomes
effective and irrevocable.


(d)Termination for Cause. Notwithstanding any other provision of this Agreement,
if Employee’s employment is terminated for Cause at any time, then Employee
shall not be entitled to receive payment of any severance benefits or any
continuation or acceleration of stock award vesting and all of Employee’s stock
awards shall remain subject to all applicable forfeiture provisions and transfer
restrictions. Employee will receive payment(s) for all accrued but unpaid Annual
Salary, including Annual Salary in respect of any accrued and accumulated but
unpaid vacation, due to Employee at the date of such termination.


(e)Voluntary Resignation. If Employee voluntarily resigns from the Company under
circumstances which do not constitute an Involuntary Termination, then Employee
shall not be entitled to receive payment of any severance benefits, or option
acceleration, or relinquishment of forfeiture and transfer restrictions.
Employee will receive payment(s) for all accrued but unpaid Annual Salary,
including Annual





--------------------------------------------------------------------------------





Salary in respect of any accrued and accumulated but unpaid vacation, due to
Employee at the date of such termination.


5.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:


(a)“Cause” means any of the following: (i) Employee’s theft, dishonesty, willful
misconduct, breach of fiduciary duty for personal profit, or falsification of
any Company or affiliate documents or records; (ii) Employee’s material failure
to abide by a Company’s or affiliate’s code of conduct or other policies
(including without limitation, policies relating to confidentiality and
reasonable workplace conduct); (iii) Employee’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company or an affiliate (including, without
limitation, Employee’s improper use or disclosure of confidential or proprietary
information); (iv) any intentional act by Employee which has a material
detrimental effect on the Company or an affiliate’s reputation or business; (v) 
Employee’s repeated failure or inability to perform any reasonable assigned
duties after written notice from the Company or an affiliate (including, without
limitation, habitual absence from work for reasons other than illness), and a
reasonable opportunity to cure, such failure or inability; (vi) any material
breach by Employee of any employment or service agreement between Employee and
the Company or an affiliate, which breach is not cured pursuant to the terms of
such agreement; or (vii) Employee’s conviction (including any plea of guilty or
nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which materially impairs Employee’s
ability to perform his duties with the Company or an affiliate.


(b)“Change in Control” means the occurrence of any of the following:


(i)
an Ownership Change Event or a series of related Ownership Change Events
(collectively, a “Transaction”) in which the shareholders of Apricus immediately
before the Transaction do not retain immediately after the Transaction, in
substantially the same proportions as their ownership of shares of Apricus’
voting stock immediately before the Transaction, direct or indirect beneficial
ownership of more than fifty percent (50%) of the total combined voting power of
the outstanding voting securities of Apricus or such surviving entity
immediately outstanding after the Transaction, or, in the case of an Ownership
Change Event the entity to which the assets of Apricus were transferred (the
“Transferee”), as the case may be; or



(ii)
the liquidation or dissolution of Apricus.



For purposes of Section 5(b)(i), indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own
Apricus or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Board shall have
the right to determine whether multiple sales or exchanges of the voting
securities in Apricus or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive. The Board may also, but
need not, specify that other transactions or events constitute a Change in
Control.





--------------------------------------------------------------------------------





(c)“Involuntary Termination” shall include (i) any termination of Employee’s
employment by the Company (other than for Cause and other than as a result of
Employee’s death or Permanent Disability) or (ii) Employee’s voluntary
termination within sixty (60) days following the occurrence of any of the
following events without Employee’s written consent: (i) a material reduction or
material change in job duties, responsibilities, authority and requirements
inconsistent with Employee’s position with the Company and Employee’s prior
duties, responsibilities and requirements or a material negative change in
Employee’s reporting relationship (in each case, excluding any changes as a
result of the loss of any interim or temporary roles within the Company); (ii) a
material reduction of Employee’s base compensation (other than in connection
with a general decrease in base salaries for most officers of the Company or
successor corporation); or (iii) Employee’s refusal to relocate to a facility or
location more than fifty (50) miles from the Company’s current location,
provided that Employee will not resign due to such change, reduction or
relocation without first providing the Company with written notice of the event
or events constituting the grounds for Employee’s voluntary resignation within
thirty (30) days of the initial existence of such grounds and a reasonable cure
period of not less than thirty (30) days following the date of such notice.


(d)“Ownership Change Event” means the occurrence of any of the following with
respect to Apricus: (i) the direct or indirect sale or exchange in a single or
series of related transactions by the shareholders of Apricus of more than fifty
percent (50%) percent of the outstanding voting stock of Apricus; (ii) a merger
or consolidation in which Apricus is a party, other than a change of domicile;
or (iii) the sale, exchange, or transfer of all or substantially all of the
assets of Apricus.


6.Limitation and Conditions on Payments.


(a)Parachute Payments. In the event that the severance and other benefits
provided for in this Agreement to Employee: (i) constitute “parachute payments”
within the meaning of Section 280G of the Code; and (ii) but for this Section,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Employee’s severance benefits under Section 4 shall be payable either:


(i)
in full; or



(ii)
as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Employee on an after-tax basis, of the greatest amount of severance
benefits under Section 4, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. Any
determination required under this Section 6 shall be made in writing by
independent public accountants selected by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 6, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. The Company and Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 6. Any reduction in severance benefits required by
this Section 6 shall occur in a manner necessary to






--------------------------------------------------------------------------------





provide Employee with the greatest economic benefit. If more than one manner of
reduction of severance benefits is necessary to arrive at the reduced amount
yields the greatest economic benefit to Employee, the payments and benefits
shall be reduced pro rata.


(b)Release Prior to Receipt of Benefits. Prior to the receipt of any benefits
under Sections 4(a), 4(b) (in the event of a termination of Employee’s
employment by reason of Permanent Disability) or 4(c) of this Agreement,
Employee (or, in the event of Employee's incapacity due to Permanent Disability,
his legal representative) shall execute, and allow to become effective, a
release of claims agreement in the form attached hereto as Exhibit A (the
“Release”) not later than fifty-two (52) days following Employee’s employment
termination. In no event will the Company have any obligation to pay any
severance benefits under Sections 4(a), 4(b) (in the event of a termination of
Employee’s employment by reason of Permanent Disability) or 4(c) of this
Agreement be provided to Employee until the Release becomes effective. In the
event the Release does not become effective within fifty-two (52) days following
Employee’s employment termination, the Company shall not have any obligation to
pay to Employee any severance benefits under Sections 4(a), 4(b) (in the event
of a termination of Employee’s employment by reason of Permanent Disability) or
4(c).


(c)Section 409A. All severance payments to be made upon a termination of
employment under this Agreement may be made only upon a “separation of service”
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other guidance promulgated thereunder. Notwithstanding any
provision to the contrary in this Agreement, subject to Employee’s compliance
with Section 6(b) and the other provisions of this Section 6(c), any amount
payable under Section 4 that is deemed deferred compensation subject to Section
409A of the Code shall be paid on the sixtieth (60th) day following Employee’s
“separation from service.” Notwithstanding any provision to the contrary in this
Agreement, if Employee is deemed by the Company at the time of Employee’s
separation from service to be a “specified employee” for purposes of Code
Section 401A(a)(2)(B)(i), to the extent delayed commencement of any portion of
the benefits to which Employee is entitled under this Agreement is required in
order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i),
such portion of Employee’s benefits shall not be provided to Employee prior to
the earlier of (i) the expiration of the six-month period measured from the date
of Employee’s “separation of service” with the Company or (ii) the date of
Employee’s death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 6(c) shall be paid in a lump sum to Employee, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein. For
purposes of Code Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), Employee’s right to receive
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment. It
is intended that none of the severance payments and benefits to be provided
hereunder will be subject to Section 409A of the Code and any ambiguities herein
will be interpreted to be so exempt or, if not so exempt, to comply with Section
409A of the Code. Employee and the Company agree to work together in good faith
to consider amendments to this Agreement and to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A of the Code. Notwithstanding anything to the contrary contained
herein, to the extent that any amendment to this Agreement with respect to the
payment of any severance payments or benefits would constitute under Code
Section 409A a delay in a payment or a change in the form of payment, then such
amendment must be done in a manner that complies with Code Section
409A(a)(4)(C). Any reimbursement of expenses or in-kind benefits payable under
this Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Employee’s
taxable year following the taxable





--------------------------------------------------------------------------------





year in which Employee incurred the expenses. The amount of expenses reimbursed
or in-kind benefits payable during any taxable year of Employee’s shall not
affect the amount eligible for reimbursement or in-kind benefits payable in any
other taxable year of Employee's, and Employee’s right to reimbursement for such
amounts shall not be subject to liquidation or exchange for any other benefit.


7.Proprietary Information and Inventions Agreement. Employee has executed and
agrees to abide by the terms of the Company’s form of Proprietary Information
and Inventions Agreement, which shall survive termination of Employee’s
employment with the Company and the termination of this Agreement.


8.Conflicts. Employee represents that Employee’s performance of all the terms of
this Agreement will not breach any other agreement to which Employee is a party.
Employee has not, and will not during the term of this Agreement, enter into any
oral or written agreement in conflict with any of the provisions of this
Agreement. Employee further represents that Employee is entering into or has
entered into an employment relationship with the Company of Employee’s own free
will and that Employee has not been solicited as an employee in any way by the
Company.


9.Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.


10.Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Employee shall be addressed to
Employee at the home address which Employee most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.


11.Miscellaneous Provisions.


(a)No Duty to Mitigate. Employee shall not be required to mitigate the amount of
any payment contemplated by this Agreement (whether by seeking new employment or
in any other manner), nor shall any such payment be reduced by any earnings that
Employee may receive from any other source.


(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c)Whole Agreement. This Agreement replaces the Original Agreement in its
entirety. Other than any indemnification agreement entered into between the
Company and Employee in connection with Employee’s employment, any outstanding
stock option or other equity compensation





--------------------------------------------------------------------------------





award agreements and the Proprietary Information and Inventions Agreement
executed by Employee, no agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement of
the same title and concerning similar subject matter dated prior to the
Effective Date, including any offer letter between Employee and the Company, and
by execution of this Agreement both parties agree that any such predecessor
agreement shall be deemed null and void.


(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.


(e)Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefore to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.


(f)Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Employee’s employment or the termination thereof or this Agreement
shall be settled by final and binding arbitration in the County of San Diego,
California, before a single neutral arbitrator in accordance with the National
Rules for the Resolution of Employment Disputes (the “Rules”) of the American
Arbitration Association, and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction. The Rules may be found online
at www.adr.org. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; however, the parties agree that, to the extent permitted by law, the
arbitrator may, in his or her discretion, award reasonable attorneys’ fees to
the prevailing party; provided, further, that the prevailing party shall be
reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of Employee’s
taxable year following the taxable year in which the fees, costs and expenses
were incurred; provided, further, that the parties’ obligations pursuant to this
sentence shall terminate on the tenth (10th) anniversary of the date of the
termination of my employment. Other costs of the arbitration, including the cost
of any record or transcripts of the arbitration, AAA’s administrative fees, the
fee of the arbitrator, and all other fees and costs, shall be borne by the
Company. This Section 11(f) is intended to be the exclusive method for resolving
any and all claims by the parties against each other for payment of damages
under the Agreement or relating to my employment or the termination thereof;
provided, however, that Employee shall retain the right to file administrative
charges with or seek relief through any government agency of competent
jurisdiction, and to participate in any government investigation, including but
not limited to (i) claims for workers’ compensation, state disability insurance
or unemployment insurance; (ii) claims for unpaid wages or waiting time
penalties brought before the California Division of Labor Standards Enforcement;
provided, however, that any appeal from an award or from denial of an award of
wages and/or waiting time penalties shall be arbitrated pursuant to the terms of
this paragraph; and (iii) claims for administrative relief from the United
States Equal Employment Opportunity Commission and/or the





--------------------------------------------------------------------------------





California Department of Fair Employment and Housing (or any similar agency in
any applicable jurisdiction other than California); provided, further, that
Employee shall not be entitled to obtain any monetary relief through such
agencies other than workers’ compensation benefits or unemployment insurance
benefits. This paragraph shall not limit either party’s right to obtain any
provisional remedy, including, without limitation, injunctive or similar relief,
from any court of competent jurisdiction as may be necessary to protect their
rights and interests pending the outcome of arbitration, including without
limitation injunctive relief, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Both the Company and
Employee expressly waive their right to a jury trial.


(g)Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.
Notwithstanding the foregoing, in the event of any dispute arising under or
relating to this Agreement, the arbitrator or court may, but shall not be
required to, award the prevailing party its fees and expenses, including
reasonable attorneys’ fees.


(h)No Assignment of Benefits. The rights of Employee to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 11(h) shall be void. This
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any person not a party to this Agreement.


(i)Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.


(j)Assignment by Company. The Company may assign its rights under this Agreement
to an affiliate, and an affiliate may assign its rights under this Agreement to
another affiliate of the Company or to the Company. In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs Employee.


(k)Non-Disparagement. Upon any termination of employment or service, Employee
agrees that he/she will not, directly or indirectly through affiliates or
associates, make any written or oral communications that could reasonably be
considered to be disparaging of the Company in any respect, including, but not
limited to, the Company’s business, technology, products, executives, officers,
directors, former executives, consultants, contractors or agents. Additionally,
the Company agrees that the Board and the Company’s executive officers will not
make (or direct the Company to make) any written or oral communications that
could reasonably be considered to be disparaging of Employee in any respect.
Nothing in this Section shall preclude Employee or any representative of the
Company from testifying truthfully in any deposition or judicial or
administrative proceeding. Moreover, nothing in this Section applies to
communications to Employee’s immediate family or communications by Employee or
representatives of the Company to their respective attorneys, or to pleadings or
other documents in any proceeding to enforce this Agreement or between Employee
and the Company.


(l)Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without





--------------------------------------------------------------------------------





limitation, there shall be no presumption against any party on the ground that
such party was responsible for drafting this Agreement or any part thereof.


(m)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(n)Whistleblower Provision. Nothing herein is intended to or shall prevent
Employee from communicating directly with, cooperating with, or providing
information to, any federal, state or local government regulator, including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice.


[Signature page follows]





--------------------------------------------------------------------------------







The parties have executed this Agreement on the date first written above.


APRICUS BIOSCIENCES, INC.






By: /s/ Richard W. Pascoe        
Name: Richard W. Pascoe
Title: Chief Executive Officer & Secretary




EMPLOYEE






Signature: /s/ Brian Dorsey     

Print Name: Brian Dorsey
    




        







--------------------------------------------------------------------------------







Exhibit A
FORM OF RELEASE OF CLAIMS




FOR AND IN CONSIDERATION OF the severance benefits to be provided me in
connection with the involuntary termination of my employment, as set forth in
Section 4[insert relevant subsection] of the Amended and Restated Employment
Agreement between me and Apricus Biosciences, Inc. (the “Company”), dated
December 20, 2016 (the “Agreement”), which are conditioned on my signing this
Release of Claims and not revoking this Release of Claims as provided below, and
to which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with or
claiming through me, hereby release and forever discharge the Company, its
subsidiaries and other affiliates and all of their respective past, present and
future officers, directors, shareholders, employees, employee benefit plans,
agents, general and limited partners, members, managers, joint venturers,
representatives, successors and assigns and all others connected with any of
them (all of the foregoing, the “Company Released Parties”), both individually
and in their official capacities, from any and all causes of action, rights or
claims of any type or description, known or unknown, which I have had in the
past, now have, or might now have, through the date of my signing of this
Release of Claims, in any way related to, resulting from, arising out of or
connected with my employment by or service to the Company or any of its
subsidiaries or other affiliates or the termination of that employment or
service or pursuant to any federal, state or local law, regulation or other
requirement (including without limitation Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act (the “ADEA Claims”), Employee Retirement Income Security
Act, the Americans with Disabilities Act, and the wage and hour, wage payment,
and fair employment practices laws of the state or states in which I have been
employed by the Company or any of its subsidiaries or other affiliates, each as
amended from time to time).


In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, as well as under any other statutes or common law principles of
similar effect, and do so understanding and acknowledging the significance of
such specific waiver of Section 1542, which Section states as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of such Claim or Claims.


Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement based on the Company’s executory obligations under
the Agreement after the effective date of this Release of Claim; (ii) any right
of indemnification or contribution that I have pursuant to the articles of
incorporation or by-laws of the Company, (iii) all rights to any outstanding
options, restricted stock, restricted stock units or other awards to the extent
vested and exercisable pursuant to the terms of the awards and the plans under
which they were granted as of the termination of my employment; (iv) any right
which cannot





--------------------------------------------------------------------------------





be waived by operation of law, including claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law, claims for workers’ compensation insurance benefits under the terms
of any workers’ compensation insurance policy or fund of the Company or any
claims pursuant to the terms and conditions of the federal law known as COBRA or
any comparable state law, including Cal-COBRA; and (v) my right to bring to the
attention of the Equal Employment Opportunity Commission or the California
Department of Fair Employment and Housing or any other federal, state or local
government agency claims of discrimination, or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state or local government agency; provided,
however, that I do release my right to secure any damages for alleged
discriminatory treatment.


I hereby represent, warrant and agree that I have been paid in full all
compensation due to me, whether for services rendered by me to the Company, its
subsidiaries and other affiliates, or otherwise, through the date on which my
employment with the Company terminated and that, exclusive only of the Company’s
provision to me of the severance benefits in accordance with the terms and
conditions set forth in Section 4(a) of the Agreement, no further compensation
of any kind shall be due to me from the Company or any of the other Company
Released Parties as a result of my employment now ended. Without limiting the
generality of the foregoing, I specifically acknowledge and agree that I have
been paid in full all base salary, bonus compensation and pay for unused
vacation due to me and that I have been reimbursed for all business expenses I
incurred in the performance of my duties for the Company and the other Company
Released Parties.


Effective as of the date of my termination of employment, I hereby confirm my
resignation from all officer positions I hold or previously held with the
Company or any subsidiary. I further agree that I will execute any additional
documents that the Company may reasonably request in connection with the
foregoing.


I understand that I must immediately return to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to the business (whether present or otherwise) of the
Company, its subsidiaries and other affiliates and all keys, access cards,
credit cards, computer hardware and software, telephones and other property of
the Company, its subsidiaries and other affiliates and any copies thereof in my
possession or control.


I have previously entered into the Company’s standard proprietary information
and inventions agreement (the “Proprietary Information and Inventions
Agreement”). I agree to continue to perform my obligations thereunder.


Nothing in this Release of Claims shall be deemed to restrict my right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation.


This Release of Claims creates legally binding obligations and I acknowledge
that I am hereby advised by the Company to seek the advice of an attorney prior
to signing this Release of Claims.


In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to [twenty-one (21)][forty-five (45)]
Forty-five days to be included in the event of a group termination. days from
the date I receive it, provided that I sign and return it to the Company no
later than the [twenty-first (21st)][forty-fifth (45th)] day after such receipt.
I acknowledge that I have had sufficient time to consider this Release of Claims
and to consult with an attorney, if I wished to do so, or to consult with any
other person of my choosing





--------------------------------------------------------------------------------





before signing; and that I am signing this Release of Claims knowingly,
voluntarily and with a full understanding of its terms. I represent and
acknowledge that if I am executing this Release of Claims before the foregoing
period has elapsed, I do so knowingly, voluntarily and upon the advice of and
with the approval of my legal counsel (if any), and I voluntarily waive any
remaining portion of the consideration period. I further acknowledge that, in
signing this Release of Claims, I have not relied on any promises or
representations, express or implied, that are not set forth in writing expressly
in the Agreement or this Release of Claims.


I understand that I may revoke this Release of Claims solely with respect to any
potential ADEA Claims at any time within seven (7) days of the date of my
signing by written notice to the Company c/o the Chief Executive Officer and
that this Release of Claims will take full effect on the eighth calendar day
after my signing and only if I have not revoked it during the preceding
seven-day revocation period. Notwithstanding my election to revoke with respect
to any potential ADEA Claims, I acknowledge that all other terms of this Release
of Claims shall remain in full force and effect. I further acknowledge that I
shall not be entitled to any payments under Section 4[insert relevant
subsection] of the Agreement unless this Release of Claims is executed and
becomes effective not later than [thirty (30)][fifty-two (52)] days following
the date of my termination of employment.


[I acknowledge that I have been provided with a notice, as required by the Older
Workers Benefit Protection Act of 1990, that contains information about the job
titles and ages of all individuals eligible or selected to receive the severance
package and the ages of all individuals in the same job classification or
organizational unit who are not eligible or selected for the severance package.
(See Attachment 1.)] To be included in the event of a group termination.


This Release of Claims, the Agreement and the Proprietary Information and
Inventions Agreement constitute the entire agreement of the Company and me in
respect of the subject matter contained herein and therein and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral. This Release of Claims may be amended or modified only
with my written consent and the written consent of an authorized representative
of the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.


The validity, interpretation, construction and performance of this Release of
Claims shall be governed by the laws of the State of California without
reference to conflict of laws provisions.


If any term or provision of this Release of Claims or the application thereof to
any circumstance shall, in any jurisdiction and to any extent, be invalid or
unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Release of Claims or the application of such terms and provisions to
circumstances other than those as to which it is held invalid or unenforceable,
and a suitable and equitable term or provision shall be substituted therefore to
carry out, insofar as may be valid and enforceable, the intent and purpose of
the invalid or unenforceable term or provision.


This Release of Claims may be executed in counterparts, each of which shall be
deemed an original, but all of which together will constitute one and the same
instrument.


Any dispute, claim or controversy based on, arising out of or relating to my
employment or the termination thereof or the Agreement shall be settled by final
and binding arbitration in the County of San Diego, California, before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award





--------------------------------------------------------------------------------





rendered by the arbitrator may be entered in any court having jurisdiction. The
Rules may be found online at www.adr.org. Arbitration may be compelled pursuant
to the California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If
the parties are unable to agree upon an arbitrator, one shall be appointed by
the AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, the parties agree that, to the extent permitted by
law, the arbitrator may, in his or her discretion, award reasonable attorneys’
fees to the prevailing party; provided, further, that the prevailing party shall
be reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of my taxable
year following the taxable year in which the fees, costs and expenses were
incurred; provided, further, that the parties’ obligations pursuant to this
sentence shall terminate on the tenth (10th) anniversary of the date of the
termination of my employment. Other costs of the arbitration, including the cost
of any record or transcripts of the arbitration, AAA’s administrative fees, the
fee of the arbitrator, and all other fees and costs, shall be borne by the
Company. This paragraph is intended to be the exclusive method for resolving any
and all claims by the parties against each other for payment of damages under
the Agreement or relating to my employment or the termination thereof; provided,
however, that I shall retain the right to file administrative charges with or
seek relief through any government agency of competent jurisdiction, and to
participate in any government investigation, including but not limited to (i)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (ii) claims for unpaid wages or waiting time penalties brought before
the California Division of Labor Standards Enforcement; provided, however, that
any appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this paragraph; and (iii)
claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or the California Department of Fair Employment and
Housing (or any similar agency in any applicable jurisdiction other than
California); provided, further, that I shall not be entitled to obtain any
monetary relief through such agencies other than workers’ compensation benefits
or unemployment insurance benefits. This paragraph shall not limit either
party’s right to obtain any provisional remedy, including, without limitation,
injunctive or similar relief, from any court of competent jurisdiction as may be
necessary to protect their rights and interests pending the outcome of
arbitration, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both the Company and I expressly waive our right to a jury trial.


Intending to be legally bound, I have signed this Release of Claims as of the
date written below.


Signature:                                                         
Name: Brian Dorsey                    


Date Signed:                            


Acknowledged and Agreed:


APRICUS BIOSCIENCES, INC.


Signature:                                                          
Name:                                                                 
Title:                                                                 
Date Signed:            



